DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest either singly or in combination, a novel walker frame cover including a left and right side section, each mirror images of the other about a central seam, the sections each including a cross frame cover and a side frame cover, the cross frame cover connected to the central seam at one end and the side frame cover attached to the outer end of the cross frame cover opposite the central seam, each cross frame cover including upper and lower frame flaps with fasteners that mate, each side frame cover formed in the shape of the letter H and having outer and inner flaps, a top and a bottom and two arms and two legs, a receptacle defined between the flaps, the flaps are secured together to form an aperture at the top thereof and an opening at the bottom, and where the legs each have a pair of fasteners with a first fastener element on one portion of the leg and a second element on a second portion of the leg.
While there are numerous crutch covers (see Sussman, Morris, and the several Woods et al.), the walker frame covers generally teach single-panel devices (see Eberle or Koren) or seats (see Nava). Eikenberry et al. and McGowan teach three dimensional .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636